IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00270-CR

RICHARD BRENT REED,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 37886


                         MEMORANDUM OPINION


      Richard Reed pleaded not guilty to the offense of injury to an elderly person. The

trial court deferred adjudication of guilt and placed Reed on community supervision for

three years. On April 23, 2015, the State filed an Application to Proceed to Final

Adjudication.   The State then filed an amended Application to Proceed to Final

Adjudication on May 7, 2015. Reed pleaded true to four of the eight allegations in the

State’s Application to Proceed to Final Adjudication.     The trial court found three
additional allegations to be true, convicted Reed of the offense of injury to an elderly

person, and assessed punishment at 10 years confinement and a $500 fine. We affirm.

        Reed’s appointed counsel filed an Anders brief asserting that she has diligently

reviewed the appellate record and that, in her opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Reed of his right to submit a brief on

his own behalf. On November 16, 2015, this Court received a letter from Reed indicating

that he does not wish to pursue his appeal. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

        Counsel's request that she be allowed to withdraw from representation of Reed is

granted. Additionally, counsel must send Reed a copy of our decision, notify Reed of his

right to file a pro se petition for discretionary review, and send this Court a letter


Reed v. State                                                                          Page 2
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed December 3, 2015
Do not publish
[CR25]




Reed v. State                                                                      Page 3